

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
Form 8-K
aVinci Media Corporation
File No. 000-17288


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into effective
as of April 1, 2008 (the “Effective Date”), by and between Sequoia Media Group,
LC, a Utah limited liability company (the “Company”), and Richard B. Paulsen, an
individual (the “Executive”).


In consideration of the mutual promises and covenants contained in, and the
mutual benefits to be derived from, this Agreement, the parties hereto agree as
follows:


1.           EMPLOYMENT.  The Company hereby employs the Executive, and the
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.


2.           DUTIES.  The Executive be shall employed in the position of Chief
Technology Officer of the Company and shall perform the duties described in
Exhibit “A” attached hereto and such other duties as shall be assigned by the
Chief Executive Officer or by the Company’s Board of Managers (the “Board”) from
time to time.  The Executive shall diligently and faithfully execute and perform
such duties, subject to the general supervision and control of the Company’s
President.  The Executive shall devote substantially all of his business time,
attention, skill and efforts to the faithful performance of his duties hereunder
to the business of the Company and shall not, during the Employment Term (as the
term is defined in Section 5.1 below) be actively engaged in any other business
activity, except with the prior written consent of the Company’s Board of
Managers, and provided that such activity will not: (i) adversely affect or
materially interfere with the performance of the Executive’s duties hereunder;
(ii) involve a conflict of interest with the Company; or (iii) involve
activities competitive with the business or proposed business of the Company.


3.           COMPENSATION AND BENEFITS.  As the entire consideration for the
services to be performed and the obligations incurred by the Executive
hereunder, and subject to the terms and conditions hereof, during the Employment
Term the Executive shall be entitled to the following:


3.1           Base Salary.  Subject to Section 5 below, commencing on the date
hereof, the Company shall pay the Executive an annual base salary of $215,000 on
an annual basis, subject to increase(s), if any, as determined from time to time
by the Company’s Board of Managers.


3.2           Payment of Base Salary.  The Company will pay the Executive his
annual base salary in equal, semi-monthly installments or at more frequent
intervals in accordance with the Company’s customary pay schedule.


3.3           Additional Benefits.  The Executive shall be entitled to
participate, to the extent of his eligibility in any employee benefit plans made
available by the Company to its employees during the Employment Term, including,
without limitation, such bonus plans, pension or profit sharing plans, incentive
stock option plans, retirement plans and health, life, hospitalization, dental,
disability or other insurance plans as may be in effect from time to time.  Such
participation shall be in accordance with the terms established from time to
time by the Company for individual participation in any such plans.
Notwithstanding the foregoing, the Company may terminate or reduce benefits
under any benefit plans and programs to the extent such reductions apply
uniformly to all senior executives enabled to participate therein, and the
Employee's benefits shall be reduced or terminated accordingly.


3.4           Vacation, Sick Leave and Holidays.  The Executive shall be
entitled to vacation, sick leave and holidays at full pay in accordance with the
Company’s policies established and in effect from time to time, but in no event
shall the Executive receive less than four weeks of paid vacation annually.

 
Page 1 of 9

--------------------------------------------------------------------------------

 

3.5           Deductions.  The Company shall have the right to deduct and
withhold from the compensation due to the Executive hereunder, including salary
and bonus, such taxes and other amounts as may be customary or required by
applicable state or federal law.


3.6           Bonus Program.  The Executive will be permitted to participate in
and receive payments under the annual bonus program targeted for approximately
35% of the Executive’s annual base salary as described in the Company’s bonus
program.  The Executive shall also be entitled to receive any additional bonus
as declared by the Company’s Board of Managers.


4.           BUSINESS EXPENSES.  The Company shall promptly reimburse the
Executive for all reasonable out-of-pocket business expenses incurred in
performing the Executive’s duties and responsibilities hereunder in accordance
with the Company’s policies with respect thereto in effect form time to time,
provided that the Executive promptly furnishes to the Company adequate records
and other documentary evidence required by all applicable federal and state
laws, rules and regulations issued by the appropriate taxing authorities for the
substantiation of each such business expense as a deduction on the federal and
state income tax returns of the Company.


5.           TERM AND TERMINATION.


5.1           Employment Term.  Subject to earlier termination as provided in
Sections 5.2, 5.3 and 5.4 below (and except for the provisions of this Agreement
and the Exhibits attached hereto that, by their terms, continue in force beyond
the termination thereof), the term of this Agreement shall commence on the
Effective Date and end on March 30, 2011 (the “Employment Term”).  Unless
earlier terminated or unless either the Executive or the Company provides
written notice to the other party of their desire to terminate this Agreement at
least 180 days prior to the end of the Employment Term (or any renewal thereof),
the Employment Term will automatically renew for additional one year periods on
the same terms as provided herein.  If the Employment Term is renewed or
extended as set forth in Section 5.7, the term “Employment Term” will be
interpreted herein to include such renewal or extended term.  If at the
completion of the Employment Term, the Company and the Executive determine not
to renew or extend the Executive’s employment, the Executive shall be paid by
the Company the Severance compensation set forth under Section 5.6 hereunder.


5.2           Termination Without Cause.  Subject to Section 5.5.1 below, either
the Company or the Employee may terminate this Agreement and the Executive’s
employment hereunder without cause, and for any or no reason, at any time during
the Employment Term effective upon at least 30 days written notice by the
terminating party to the non-terminating party.  The Executive’s employment
shall be deemed to have been terminated by the Company without cause if (i) the
Executive’s authority, responsibility or position are materially changed or
reduced for any reason including in conjunction with a sale or merger of the
Company; (ii) the Executive is required to relocate his principle place of
employment more than 50 miles from his principle residence; or (iii) the
Executive’s salary, available bonus or benefits are reduced other than as part
of a proportional reduction for all Company officers.


5.3           Termination For Cause.  This Agreement and the Executive’s
employment hereunder shall terminate upon the Executive’s disability or death
and is otherwise immediately terminable for cause (as that term is defined
below) upon written notice by the Company to the Executive providing 15 days to
cure any deficiency.  As used in this Agreement, “cause” shall include: (i)
habitual neglect of or deliberate or intentional refusal to perform the
Executive’s duties or responsibilities under this Agreement or to follow the
Company’s policies or procedures or directives of the Company’s Board of
Managers; (ii) fraudulent or criminal activity negatively impacting the Company;
(iii) any grossly negligent or intentionally dishonest or unethical activity
negatively impacting the Company; (iv) any deliberate breach of fiduciary duty
or intended unauthorized disclosure of the Company’s trade secrets, confidential
information or any of the Company’s Proprietary Information (as that term is
defined in Section 6.3 below); or (v) fraudulent conduct in connection with the
business or affairs of the Company, regardless of whether said conduct is
designed to defraud the Company or others.



 
Page 2 of 9

--------------------------------------------------------------------------------

 

5.4           Termination for Disability.  The Company’s Chairman may terminate
this Agreement and the Executive’s employment hereunder, upon written notice to
the Executive, for the “disability” (as that term is defined below) of the
Executive for 90 days in any 120 day period during the Employment Term if the
Company’s Board of Managers (with the Executive abstaining) determines in its
sole discretion that the Executive’s disability will prevent the Executive from
substantially performing his duties and responsibilities hereunder.  As used in
this Agreement, “disability” shall be defined as (i) the Executive’s inability,
by reason of physical or mental illness or other cause, to substantially perform
his duties and responsibilities hereunder, or (ii) in the discretion of the
Company’s Board of Managers (with the Executive abstaining), disability as that
term is defined in any disability insurance policy of the Company in effect at
the time in question.  The Executive shall receive full compensation, benefits
and reimbursement of expenses pursuant to the terms of this Agreement as
outlined in Section 5.5.2.


5.5           Effect of Termination.


5.5.1           Termination Without Cause; Severance Compensation.  Subject to
the Severance Compensation set forth in Section 5.6, the Company may, without
cause, terminate this Agreement at any time upon notice to the Executive as
provided in Section 5.2.  Notwithstanding anything herein to contrary, the
Company’s obligations to the Executive in the event the Company terminates the
employment under Section 5.2 and this Section 5.5.1, shall be to pay the
Executive the Severance compensation set forth under Section 5.6, offer to buy
within 30 days a total of 20% of the Executive’s beneficially held equity
holdings in the Company, which offer the Executive shall have the right to
accept or reject in whole or in part within 30 days of his termination, for a
price equal to the prior 30 day average market price per equivalent equity unit
if the Company’s securities are publicly traded, or if the Company’s securities
are not publicly traded, for the greater of (i) 1.50 times the price per
equivalent equity unit received for the last equity units issued by the Company
through a private or public placement of its securities or in conjunction with
any merger or acquisition of the Company, and (ii) a price per equity unit
determined by calculating the Company’s value at 10 times annual revenues
divided by the total number of equity units outstanding.


5.5.2           Termination for Death or Disability.  In the event the
Executive’s employment is terminated for reason of disability, as described
herein, the Executive shall receive full compensation, benefits and
reimbursement of expenses through the 180 day period following the effective
date of termination for such disability.   In the event the Executive’s
employment is terminated for reason of death, the Executive’s heirs or estate
shall receive the equivalent of full compensation through the 180 day period
following the date of death and reimbursement of all outstanding.  


5.5.3           Termination for Cause.  In the event the Executive’s employment
is terminated for cause hereunder, all obligations of the Company and all duties
and responsibilities of the Executive shall cease except as otherwise expressly
provided herein or in the exhibits attached hereto.  Upon such termination, the
Executive or the Executive’s representative or estate shall be entitled to
receive only the compensation, benefits and reimbursement earned by or accrued
to the Executive under the terms of this Agreement prior to the date of
termination computed pro rata up to and included the date of termination, but
shall not be entitled to any further compensation, benefits or reimbursement
from such date.


5.6           Severance Compensation.  Upon the termination of the Executive’s
employment by the Company without cause, the Company shall pay any salary and
prorata annual bonus (calculated at 100%) due through the end of the then
current term, but in no event less than the equivalent of 12 months salary and
bonus payable in three equal monthly installments beginning the month of
termination.


5.7           New Term.  The term of this Agreement shall automatically be set
for a two year period, regardless of the time remaining under the then existing
Term, upon and from the occurrence of any of the following “Trigger Events:”


(a)           a merger or acquisition in which the Company is not the surviving
entity (defined as a corporation in which the Company’s stockholders do not hold
a controlling interest), except for a transaction the principal purpose of which
is to change the state in which the Company is incorporated;
 

 
Page 3 of 9

--------------------------------------------------------------------------------

 

(b)           the sale, transfer, or other disposition of all or substantially
all of the assets of the Company (“substantially all” means for this section a
sale of assets the value of which exceeds 50% of the total book value of all of
the assets of the Company);


(c)           any reverse merger in which the Company is the surviving entity
but in which 50% or more of the Company’s outstanding voting stock is
transferred to holders different from those holding such stock immediately prior
to such merger; or


(d)           a firm commitment underwritten public offering pursuant to an
effective registration statement filed under the Securities Act of 1933, as
amended, covering the offer and sale of the Company’s common stock resulting in
more than a 30% increase in the number of shares to be issued and outstanding.


6.           PROPRIETARY INFORMATION.


6.1           Return of Proprietary Information.  Upon the termination of this
Agreement and the Executive’s employment hereunder for any reason whatsoever
(whether such termination shall be with or without cause), the Executive shall
immediately return and turn over to the Company any and all Proprietary
Information (as that term is defined in Section 6.3 below) in his possession or
under his control.  The Executive shall have no right to retain any copies of
any material qualifying as Proprietary Information for any reason whatsoever
after the termination of his employment hereunder without the express written
consent of the Company, except such information that is relevant to the
Executive’s equity holdings in the Company and generally available to Company
equity holders.


6.2           Non-disclosure.  It is understood and agreed that, in the course
of the Executive’s employment hereunder and through his activities for an on
behalf of the Company, as provided in this Agreement, the Executive will
receive, deal with and have access to Proprietary Information and that the
Executive holds and will hold the Company’s Proprietary Information in trust and
confidence for the Company and for its benefit only.  The Executive agrees that
he will not, during the Employment Term or thereafter, in any fashion, form or
manner, directly or indirectly, retain, make copies of, divulge, disclose or
communicate to any person, company, corporation, firm, partnership or entity, in
any manner whatsoever (except when necessary or required in the normal course of
the Executive’s employment hereunder and for the benefit of the Company or with
the express written consent of the Company), any of the Company’s Proprietary
Information or any information of any kind, nature or description whatsoever
concerning any  matters affecting or relating to the Company’s business or
proposed business operations.


6.3           Proprietary Information Defined.  For purposes of this Agreement,
“Proprietary Information” means and includes the following:  (i) the identity of
Business Contacts (as that term is defined below) in, of or to the Company; (ii)
any written, typed or printed lists or other materials identifying Business
Contacts or potential Business Contacts of the Company; (iii) any financial or
other information supplied to the Company by Business Contacts; (iv) any and all
data or information involving the techniques, programs, methods, formulas, data,
information, or contacts employed by the Company in the conduct of its business
or proposed business operations; (v) any lists, documents, manuals, records,
forms or other documents, instruments, forms or materials used by the company in
the conduct of its business or proposed business operations; (vi) any
descriptive materials describing the methods and procedures employed by the
Company in the conduct of its business or proposed business operations; and
(vii) any other secret, proprietary or confidential information (including, but
not limited to, Proprietary Information) or data concerning or related to the
Company or the Company’s business or proposed business operations.  The terms
“list,” “document” or their equivalent, as used in this Section 6.3, are not
limited to a physical writing or compilation, but rather include any and all
information or data whatsoever regarding the subject matter of the term
“Business Contacts” shall mean any of the Company’s clients, customers,
suppliers, joint venture partners and investors.  For purposes of this
Agreement, “Proprietary Information” shall not include information that is
available in the public domain through no fault of or violation of this
Agreement by the Executive.



 
Page 4 of 9

--------------------------------------------------------------------------------

 

6.4           Patent or Copyright Rights. Any new patents, or other proprietary
rights including, but not limited to, trademarks, copyrights and trade secrets
relating to or constituting new products or processes developed by the Employee
during the term of the Employee's employment hereunder shall be the property of
the Company.


6.5           Violation.  If any of the covenants or agreements contained in
this Section 6 are violated, the Executive agrees and acknowledges that any such
violation or threatened violation will cause irreparable injury to the Company
and that the remedy at law for any such violation or threatened violation will
be inadequate and that the Company will be entitled to injunctive relief and
other equitable remedies without the necessity of proving actual damages.


6.6           Enforceability.  Employee agrees that the covenants in this
Section shall be construed as an agreement independent of any other provision of
this Agreement so that the existence of any claim or cause of action by either
the Employee or the Company against the other, whether predicated on this
Section or otherwise, shall not relieve  Employee of his or her obligations
under this Section 6.


7.           TERMINATION OF PRIOR AGREEMENTS.  This Agreement terminates and
supersedes any and all prior agreements and understandings between the parties
hereto (whether written or oral) with respect to employment or with respect to
the compensation of the Executive by the Company.


8.           ASSIGNMENT.  This Agreement is for the unique personal services of
the Executive and is not assignable or delegable in whole or in part by the
Executive without the prior written consent of the Company.  This Agreement may
be assigned or delegated in whole or in part by the Company and, in such case,
shall be assumed by and become binding upon the person or entity to which this
Agreement is assigned.  The Company shall remain liable for its obligations
hereunder in the event of any assignment unless the assignee of the Company
shall have a net worth equal to or greater than the net worth of the Company on
the date of such assignment.


9.           WAIVER OR MODIFICATION.  Any waiver, change, modification,
extension (other than an automatic extension of the Employment Term pursuant to
Section 5.1 above), discharge or amendment of any provision of this Agreement
shall be effective only if in writing in a document that specifically refers to
this Agreement and such document is signed by the party against whom enforcement
of any waiver, change, modification, extension, discharge or amendment is
sought.  The waiver by either party of any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other provision
hereof or any subsequent breach of the same provision hereof.


10.           SEVERABILITY; INTERPRETATION.  In the event that any term or
provision, including any part of a Section or subsection, of this Agreement is
invalid or unenforceable for any reason, such invalid or unenforceable term or
provision shall be severed herefrom, and the remaining terms or provisions of
this Agreement, including the remaining Sections and subsections, shall remain
in full force and effect.  The parties to this Agreement agree that the court
making a determination that any term or provision of this Agreement is invalid
or unenforceable shall modify the time, duration, geographic scope or area
and/or application of the term or provision so that the term or provision is
enforceable to the maximum extent permitted by applicable law.  Notwithstanding
any rule or maxim of construction to the contrary, any ambiguity or uncertainty
in this Agreement shall not be construed against either of the parties hereto
based upon authorship or any of the terms or provisions hereof.


11.           NOTICES.  Any notice required or permitted hereunder to be given
by either party shall be in writing and shall be delivered personally or sent by
certified or registered mail, postage prepaid, or by private courier to the
other party to the address set forth below or to such other address as either
party may designate from time to time according to the terms of this Section 11:


•           To the Executive at:
11781 Lone Peak Parkway, Suite 270
Draper, Utah  84020




 
Page 5 of 9

--------------------------------------------------------------------------------

 



•           To the Company at:
Sequoia Media Group, LC
Attn: Corporate Secretary
11781 Lone Peak Parkway, Suite 270
Draper, Utah  84020



A notice delivered personally or by private courier shall be effective upon
receipt.  A notice delivered by mail shall be effective on the third day after
the day of mailing.


12.           GOVERNING LAW; JURISDICTION AND VENUE.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Utah
without giving effect to any applicable conflicts of law provisions.  The
parties consent to the exclusive jurisdiction and venue of the appropriate
federal or state court in Salt Lake County, State of Utah.


13.           DISPUTE RESOLUTION.  In the event of any dispute (each, a
“Dispute”) between the Parties in connection with the performance of this
Agreement, each party agrees to negotiate in good faith to attempt to resolve
such Dispute.  (Notwithstanding the forgoing, this obligation to negotiate does
not apply to termination pursuant to Section 5.3.)  The parties must complete
the foregoing dispute resolution process before serving written notice on the
other party alleging a material breach of this Agreement in accordance with
Section 14 provided however; the parties acknowledge and agree that not every
Dispute will rise to the level of a material breach.


14.           ARBITRATION.  In the event a Dispute cannot be resolved through
good faith negotiations, the parties agree that any dispute arising out of this
Agreement shall be resolved through arbitration in accordance with the then
current Rules of Commercial Arbitration of the American Arbitration Association
or any successor organization (the "AAA").  The party desiring to initiate the
arbitration process shall give written notice to that effect to the other party
and shall, in such written notice, include a brief statement of its
claims.  Within ten (10) days of the note of intent to arbitrate, the parties
shall meet for the purpose of attempting to jointly select a single arbitrator
to serve in the matter. If they are unable to agree on the designation of the
arbitrator, either party may apply to the AAA for the appointment of a single
arbitrator in accordance with the rules of the AAA then in effect.  The
arbitration proceeding shall be held within 60 days of the appointment of the
arbitrator and the arbitrator shall render his or her decision within 30 days
after the conclusion of the arbitration proceeding.  The decision of the
arbitrator shall be final and binding upon, and non-appealable by, the parties
and any judgment may be had on the decision and award so rendered in any court
of competent jurisdiction.  The prevailing party shall be entitled to all costs
incurred in connection with the arbitration proceeding, including the fees of
the arbitrator, its reasonable attorneys' fees, witness fees and other costs as
determined by the arbitrator.


15.           TAXES.  Any payments provided for hereunder shall be paid net of
any applicable withholding or other employment taxes required under federal,
state or local law.


16.           SURVIVAL.  The obligations under Sections 5, 6, and 10-19 hereof
shall survive the expiration of this Agreement.


17.           SUPERSEDE.  This Agreement supersedes and replaces in its entirety
any existing employment agreement by and between the Employee and the Company as
of the date of this Agreement.  Both parties acknowledge and agree that this
provision does not trigger any termination, expiration or other rights that
might be available to Employee under any prior existing employment agreement.


18.           ENTIRE AGREEMENT.  This Agreement embodies the entire agreement of
the parties hereto respecting the matters within its scope.  All Exhibits
attached hereto are deemed to be incorporated herein by reference.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 
Page 6 of 9

--------------------------------------------------------------------------------

 



THE COMPANY:
 
 
SEQUOIA MEDIA GROUP, LC,
a Utah limited liability company
 
 
By: ________________________________________
 
Its: ________________________________________
THE EXECUTIVE:
 
 
 
 
 
 
By:  _________________________________________
Richard B. Paulsen




 
Page 7 of 9

--------------------------------------------------------------------------------

 

Exhibit “A”
 
EMPLOYMENT DUTIES
 
Subject to the direction of the Company’s Board of Managers, during the
Employment Term the Executive shall perform the following duties, and such other
duties and responsibilities as may be determined and assigned to the Executive
from time to time by the Company’s Board of Managers:


 
▪
Shall serve as CTO of Sequoia Media Group, LC and assume the normal and
customary duties of such position.



 
▪
Shall be responsible for overseeing technical product development at the
Company.



 
▪
Shall be responsible to make sure the Company and its subsidiaries, if any,
remain in compliance with all applicable state and federal tax laws.



 
▪
Shall perform any reasonable duty or service as may be requested by the
Company’s Board of Managers.



The Executive shall report directly to the President.
 

 
Page 8 of 9

--------------------------------------------------------------------------------

 

Exhibit “B”


BONUS PLAN


Pursuant to a resolution of the Board of Managers dated December 7, 2007, a
Bonus Pool was established and will be funded from which executives and
employees of the Company will be paid bonuses as described therein.





 
Page 9 of 9

--------------------------------------------------------------------------------

 
